                                           Case 3:19-cv-03935-SK Document 21 Filed 05/21/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     CALIFORNIA COUNCIL OF THE BLIND,                   Case No. 19-cv-03935-SK
                                         et al.,
                                   8
                                                        Plaintiffs,                         ORDER TO SHOW CAUSE
                                   9                                                        REGARDING FAILURE TO
                                                 v.                                         PROSECUTE
                                  10
                                         CINEMA WEST, LLC, et al.,
                                  11                                                        Regarding Docket Nos. 4, 20
                                                        Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          Plaintiffs filed this action on July 9, 2019. Pursuant to the scheduling order entered on

                                  14   July 10, 2019 and the Order Granting the Stipulation to Extend Deadline to Hold Mediation, the

                                  15   last day for Plaintiffs to file a motion for administrative relief requesting a case management
                                       conference was April 27, 2020 at the latest. (Dkt. Nos. 4, 20.) To date, Plaintiffs have not yet
                                  16
                                       done so. Accordingly, Plaintiffs are HEREBY ORDERED to Show Cause in writing by no later
                                  17
                                       than June 2, 2020 why this case should not be dismissed for failure to prosecute. Plaintiffs are
                                  18
                                       admonished that if they do not file a response by this deadline, the Court will dismiss the action
                                  19
                                       without prejudice.
                                  20
                                              IT IS SO ORDERED.
                                  21
                                       Dated: May 21, 2020
                                  22
                                                                                        ______________________________________
                                  23                                                    SALLIE KIM
                                                                                        United States Magistrate Judge
                                  24

                                  25

                                  26
                                  27

                                  28
